Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of group I, species A (figs. 1-4) in the reply filed on 11/29/2021 is acknowledged.  The traversal is on the ground(s) that unelected claims can be examine without serious burden.  This is not found persuasive because applicant’s assertion is unsupported by evidence. Search and examination of multiple inventions having mutually exclusive features constitute a serious burden.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/29/2021.
The requirement is still deemed proper and is therefore made FINAL.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 12-14 recite the limitations "the first and second threads".  There is insufficient antecedent basis for this limitation in the claim.
Claims 10-11 recite the limitations "the lead portion" in claim 10.  There is insufficient antecedent basis for this limitation in the claim. As best understood, this limitation should be “the leading portion” referring to the limitation in claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jackson (US 4007877).
Re claim 1, Jackson discloses a sprinkler assembly (fig. 1) comprising: 



    PNG
    media_image1.png
    580
    556
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1 (Jackson)

Re claim 12, Jackson discloses the trailing portion includes a relief section (a one-pitch section of 19 between an upstream thread section of 19 and another downstream thread section of 19) between the first and second threads (understood as first and second retention section, see 112b rejection above) defining a relief diameter (diameter of the relief section) and an axial length (axial length or pitch of the relief 

Re claim 13, Jackson discloses each of the first and second threads (understood as first and second retention section, see 112b rejection above) define a pitch equal to or greater than the axial length of the relief section (since threading at 19 shown in fig. 2 are consistent, the pitch or axial length at the section labeled relief section is equal to that of the upstream and downstream retention section).

Re claim 14, Jackson discloses each of the first and second threads define a root diameter equal to or greater than the relief diameter (since threading at 19 shown in fig. 2 are consistent, root diameter at the section labeled relief section is equal to that of the upstream and downstream retention section).

Re claim 15, Jackson shows the trailing portion includes a relief section (another axial region on tube 18) between the first and second retention sections (the current claim language does not distinguish the structure of the relief section).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (US 4007877) in view of Cole (US 20080146368).
Re claim 2, Jackson shows the first retention section defines a first thread and the second retention section defines a second thread (see annotated figure above).
Jackson does not teach the second thread counter to the first thread.
Cole discloses a coupling device 200 (see fig. 2), reasonably pertinent to the claimed invention as it utilize similar thread structure including a first thread 255 and second thread 245 that counter the first thread (par. 26, 27).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jackson to incorporate the teachings of Cole to utilize the second thread counter to the first thread. Doing so would allow coupling structure to be used interchangeably with a different pipe setup, as such would make the assembly more versatile and not as restrictive.



It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize the total thread length of the first thread being less than the total thread length of the second thread since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Re claim 4, Jackson, as modified, discloses the first thread defines at least two revolutions of the first thread (see fig. 2 of Cole).

Re claim 5, Jackson, as modified, discloses the first thread (thread at the first retention section, see annotated figure above) is located between the inlet (adjacent 20, 21; Jackson) of the sprinkler body and the second thread.

Re claim 9, Jackson, as modified, is silent to each of the first and second threads define a crest diameter ranging from 0.75 inch to 1 inch.
Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Re claim 10, Jackson, as modified, shows the lead portion (at groove 20; see fig. 2) defines a diameter less than the crest diameter.

Re claim 11, Jackson, as modified, is silent regarding the outlet of the sprinkler body being about 0.5 inch.
However, there are known sprinkler outlet having diameter of 0.5 inch. It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to utilize the outlet of the sprinkler body being about 0.5 inch, since our reviewing courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158. The examiner can normally be reached 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752